Title: To Thomas Jefferson from “A Federalist Democrat,” 14 [February 1802]
From: Democrat, “A Federalist Democrat”
To: Jefferson, Thomas


          
            Sir
            New York [Feb.] 14th 1802
          
          Having seen some Jacobins who under the name Federalists in a party together I thought I wou’d go & see who was there. When I saw a few fellow’s together a drinking knowing them to be of the Jacn party I made them bleave that I was of their party when Shoking to relate they wished me to go to Washington & then assasanate you the first Opurtunity which I highly remonstrated against & when they saw that they made me take an Oath that I wou’d not let any body know which if it was not for that I wou’d inform you—I as a friend to you & in duty bound to Inform you being the father of us All—have done this to save your life
          
            A Federalist Democrat
          
        